PER CURIAM.
In an earlier appeal, this court remanded this case for the JCC to consider whether appellant demonstrated estoppel. See Deere v. Sarasota County Sch. Bd., 880 So.2d 825 (Fla. 1st DCA 2004). Appellant had the burden to make this showing. See id. at 826. The JCC found that appellant did not change her position to her detriment based on the E/C’s misrepresentation. Because this finding is supported by the record, we AFFIRM the JCC’s denial of benefits on the ground that the statute of limitations expired.
AFFIRMED.
KAHN, C.J., BARFIELD and DAVIS, JJ., concur.